*333
Dissenting opinion by

Greene, J.
I cannot agree with the majority of the court in this case. The citizens of Cedar county were called upon to vote for or against the propositions under the stipulations and restrictions contained in the proclamation. In submitting this question to the people, it is expressly declared that the amount shall be “ expended- only in the event of said railroad being constructed and running centrally through the county.” Under this safeguard and explicit condition, a majority of the voters were induced to favor the proposition,-and loan the credit of their county to aid in building the railroad; well knowing that the county judge had no authority to issue the bonds or make the expenditure, until that condition was complied with. Had this condition been omitted in the judge’s proposition, it is more than probable that the vote would have been against the railroad. It is conceded that the condition must have been performed before the county judge had the authority to give up any of the bonds ; that the authority of the judge to act in the premises depended upon the vote; and that a strict compliance with the conditions stij)ulated in the proclamation, was necessary ; and still it is concluded by the majority that the issue of bonds was justified, because the judge entered upon his record, “ that being made satisfactorily to appear to the county judge that said railroad will bt constructed through Cedarconnty,” &c. Surely there is great incongruity in this reasoning.
As a condition precedent to the issuing of the bonds, the people in their vote required two things. 1st. That the road should be in a certain condition, to wit: constructed. “ /Said railroad being constructed,” is not equivocal. It gives no chance to infer a railroad in the future ; an is to be, or will be railroad. It is a present entity. The word, “ being” does not mean “ will be.” The one is present, the other future. The present partic pie “ being f means “ existing in a certain state.” — Webster. The word u completed,” is defined by the same lexicographer as *334“ finished, ended, perfected, fulfilled, accomplished.” 2. The second thing required is, that the railroad shall be “ running ceñir ally through the county.” I might go again into definitions, if Mr. Webster and all of his profession had not been overruled by the majority opinion in this ease. Dictionaries and grammars, should of course, yield to judicial authority. Still I must insist that a railroad cannot be running through a county, unless it is in esse. A “ will be” railroad — a thing in posse — cannot be “ running.”
The vote of the people made the railroad “ running centrally through the county,” a condition precedent to the payment of the bonds; but the county judge makes the payment of the bonds a condition precedent to the building of the road. And still, this extraordinary and unwarranted assumption of power is bolstered up with the avowal that the vote promised aid to construct the road; that it would be “ tautology” and a “ contradiction” to say that aid would be rendered after the work is comple. ted; that “ it would endanger the character of the j udge and the people for good sense.”
Although thus pointedly admonished that my characacter for good sense is endangered by entertaining the views thus reprobated by my learned brethren, I must still insist, alarming as the hazard may appear, that the aid promised in this, as in all similar cases, was conditional; that those conditions, as clearly shown by the record, had not been performed; nor will any sane man venture the opinion that they ever will be performed by the Lyons Railroad Company.
Again, the aid promised, was the credit of the county, to be made good by a payment in bonds, on the work “ being completed,” &c. The vote gave the railroad company the aid of that credit, by promising that the county should pay fifty thousand dollars in bonds, as soon as the work was performed. Other railroad companies, and the business world generally, regard such promises to pay as *335very material aid. Why then should this aid of credit be regarded as contradictory and nonsensical in this case ?
W. H. TuthiUy for appellant.
W. O. Woodward and IF. E. leffingwett, for appellee.
Besides, I can see no tautology, contradiction, or want of sense in the old maxim, “ He is a good paymaster who pays when the work is done especially when, as in this case, it is expressly stipulated “ that the amount shall be expended only in the event of said railroad being constructed.” Until that condition was fully performed, I hold that the county judge had no authority to issue any of the bonds ; that those issued by him were without consideration and in direct violation of the popular vote, and therefore should not be considered as valid at law. I conclude, then, that the judgment of the court below should be affirmed.